 

Exhibit 10.1

 



VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of July 20, 2020 by and
among (i) Tenzing Acquisition Corp., a British Virgin Islands corporation
(together with its successors, including the Successor after the Conversion (as
such terms are defined in the Merger Agreement, defined below), the
“Purchaser”), (ii) Reviva Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and (iii) the undersigned stockholder (“Holder”) of the Company. Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement.

 

WHEREAS, on or about the date hereof, the Purchaser, the Company, Tenzing Merger
Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of the
Purchaser (“Merger Sub”), and the other parties named therein, have entered into
that certain Agreement and Plan of Merger (as amended from time to time in
accordance with the terms thereof, the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company, with the Company continuing as
the surviving entity (the “Merger”), and as a result of which, among other
matters, all of the issued and outstanding capital stock of the Company as of
the Effective Time shall no longer be outstanding and shall automatically be
cancelled and shall cease to exist, in exchange for the right to receive
Stockholder Merger Consideration as set forth in the Merger Agreement, all upon
the terms and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the DGCL;

 

WHEREAS, the Board of Directors of the Company has (a) approved and declared
advisable the Merger Agreement, the Ancillary Documents, the Merger and the
other transactions contemplated by any such documents (collectively, the
“Transactions”), (b) determined that the Transactions are fair to and in the
best interests of the Company and its stockholders (the “Company Stockholders”)
and (c) recommended the approval and the adoption by each of the Company
Stockholders of the Merger Agreement, the Ancillary Documents, the Merger and
the other Transactions; and

 

WHEREAS, as a condition to the willingness of the Purchaser to enter into the
Merger Agreement, and as an inducement and in consideration therefor, and in
view of the valuable consideration to be received by Holder thereunder, and the
expenses and efforts to be undertaken by the Purchaser and the Company to
consummate the Transactions, the Purchaser, the Company and Holder desire to
enter into this Agreement in order for Holder to provide certain assurances to
the Purchaser regarding the manner in which Holder is bound hereunder to vote
any shares of capital stock of the Company which Holder beneficially owns, holds
or otherwise has voting power (the “Shares”) during the period from and
including the date hereof through and including the date on which this Agreement
is terminated in accordance with its terms (the “Voting Period”) with respect to
the Merger Agreement, the Merger, the Ancillary Documents and the Transactions.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 







 

1.                   Covenant to Vote in Favor of Transactions. Holder agrees,
with respect to all of the Shares:

 

(a)                   during the Voting Period, at each meeting of the Company
Stockholders or any class or series thereof, and in each written consent or
resolutions of any of the Company Stockholders in which Holder is entitled to
vote or consent, Holder hereby unconditionally and irrevocably agrees to
participate in such meeting and vote (in person or by proxy), or consent to any
action by written consent or resolution with respect to, as applicable, the
Shares (i) in favor of, and adopt, the Merger, the Merger Agreement, the
Ancillary Documents, any amendments to the Company’s Organizational Documents
contemplated by the Merger Agreement, and all of the other Transactions (and any
actions required in furtherance thereof), (ii) in favor of the other matters set
forth in the Merger Agreement, and (iii) to vote the Shares in opposition to:
(A) any Acquisition Proposal and any and all other proposals (x) for the
acquisition of the Company, (y) that could reasonably be expected to delay or
impair the ability of the Company to consummate the Merger, the Merger Agreement
or any of the Transactions, or (z) which are in competition with or materially
inconsistent with the Merger Agreement or the Ancillary Documents; (B) other
than as contemplated by the Merger Agreement, any material change in (x) the
present capitalization of the Company or any amendment of the Company’s
Organizational Documents or (y) the Company’s corporate structure or business;
or (C) any other action or proposal involving any Target Company that is
intended, or would reasonably be expected, to prevent, impede, interfere with,
delay, postpone or adversely affect in any material respect the Transactions or
would reasonably be expected to result in any of the conditions to the Closing
under the Merger Agreement not being fulfilled;

 

(b)                   not to deposit, and to cause their Affiliates not to
deposit, except as provided in this Agreement, any Shares owned by Holder or
his/her/its Affiliates in a voting trust or subject any Shares to any
arrangement or agreement with respect to the voting of such Shares, unless
specifically requested to do so by the Company and the Purchaser in connection
with the Merger Agreement, the Ancillary Documents and any of the Transactions;

 

(c)                   except as contemplated by the Merger Agreement or the
Ancillary Documents, make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any Person with respect to the voting of, any shares of
the Company capital stock in connection with any vote or other action with
respect to the Transactions, other than to recommend that stockholders of the
Company vote in favor of adoption of the Merger Agreement and the Transactions
and any other proposal the approval of which is a condition to the obligations
of the parties under the Merger Agreement (and any actions required in
furtherance thereof and otherwise as expressly provided by Section 1 of this
Agreement); and

 

(d)                   to refrain from exercising any dissenters’ rights or
rights of appraisal under applicable law at any time with respect to the Merger,
the Merger Agreement, the Ancillary Documents and any of the Transactions,
including pursuant to the DGCL.

 

2.                   Grant of Proxy. Holder, with respect to all of the Shares,
hereby irrevocably grants to, and appoints, the Purchaser and any designee of
the Purchaser (determined in the Purchaser’s sole discretion) as Holder’s
attorney-in-fact and proxy, with full power of substitution and resubstitution,
for and in Holder’s name, to vote, or cause to be voted (including by proxy or
written consent, if applicable) any Shares owned (whether beneficially or of
record) by Holder. The proxy granted by Holder pursuant to this Section 2 is
irrevocable and is granted in consideration of the Purchaser entering into this
Agreement and the Merger Agreement and incurring certain related fees and
expenses. Holder hereby affirms that such irrevocable proxy is coupled with an
interest by reason of the Merger Agreement and, except upon the termination of
this Agreement in accordance with Section 5(a), is intended to be irrevocable.
Holder agrees, until this Agreement is terminated in accordance with Section
5(a), to vote its Shares in accordance with Section 1 above.

 



2



 

3.                   Other Covenants.

 

(a)                No Transfers. Holder agrees that during the Voting Period it
shall not, and shall cause its Affiliates not to, without the Purchaser’s prior
written consent, (A) offer for sale, sell (including short sales), transfer,
tender, pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Shares; (B) grant any proxies or powers of attorney with respect
to any or all of the Shares; (C) permit to exist any lien of any nature
whatsoever (other than those imposed by this Agreement, applicable securities
Laws or the Company’s Organizational Documents, as in effect on the date hereof)
with respect to any or all of the Shares; or (D) take any action that would have
the effect of preventing, impeding, interfering with or adversely affecting
Holder’s ability to perform its obligations under this Agreement. The Company
hereby agrees that it shall not permit any Transfer of the Shares in violation
of this Agreement. Holder agrees with, and covenants to, the Purchaser that
Holder shall not request that the Company register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any Shares
during the term of this Agreement without the prior written consent of the
Purchaser, and the Company hereby agrees that it shall not effect any such
Transfer.

 

(b)                Permitted Transfers. Section 3(a) shall not prohibit a
Transfer of Shares by Holder (i) to any family member or trust for the benefit
of any family member, (ii) to any stockholder, member or partner of Holder, if
an entity, (iii) to any Affiliate of Holder, or (iv) to any person or entity if
and to the extent required by any non-consensual Order, by divorce decree or by
will, intestacy or other similar Applicable Law, so long as, in the case of the
foregoing clauses (i), (ii) and (iii), the assignee or transferee agrees to be
bound by the terms of this Agreement and executes and delivers to the parties
hereto a written consent and joinder memorializing such agreement. During the
term of this Agreement, the Company will not register or otherwise recognize the
transfer (book-entry or otherwise) of any Shares or any certificate or
uncertificated interest representing any of Holder’s Shares, except as permitted
by, and in accordance with, this Section 3(b).

 

(c)                   Changes to Shares. In the event of a stock dividend or
distribution, or any change in the shares of capital stock of the Company by
reason of any stock dividend or distribution, stock split, recapitalization,
combination, conversion, exchange of shares or the like, the term “Shares” shall
be deemed to refer to and include the Shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
Holder agrees during the Voting Period to notify the Purchaser and the Company
promptly in writing of the number and type of any additional Shares acquired by
Holder, if any, after the date hereof.

 

(d)                   Compliance with Merger Agreement. Holder agrees to not
during the Voting Period take or agree or commit to take any action that would
make any representation and warranty of Holder contained in this Agreement
inaccurate in any material respect. Holder further agrees that it shall use its
commercially reasonable efforts to cooperate with the Purchaser to effect the
Merger, the other Transactions, the Merger Agreement, the Ancillary Documents
and the provisions of this Agreement.

 

(e)                   Registration Statement. During the Voting Period, Holder
agrees to provide to the Purchaser, the Company and their respective
Representatives any information regarding Holder or the Shares that is
reasonably requested by the Purchaser, Company or their respective
Representatives for inclusion in the Registration Statement.

 



3



 

(f)                    Publicity. Holder shall not issue any press release or
otherwise make any public statements with respect to the Transactions or the
transactions contemplated herein without the prior written approval of the
Company and the Purchaser. Holder hereby authorizes the Company and the
Purchaser to publish and disclose in any announcement or disclosure required by
the SEC, Nasdaq or the Registration Statement (including all documents and
schedules filed with the SEC in connection with the foregoing), Holder’s
identity and ownership of the Shares and the nature of Holder’s commitments and
agreements under this Agreement, the Merger Agreement and any other Ancillary
Documents.

 

(g)                  No Inconsistent Agreements. Holder hereby covenants and
agrees that, except for this Agreement, Holder (i) has not entered into, nor
will enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Shares inconsistent with Holder’s
obligations pursuant to this Agreement, (ii) has not granted, nor will grant at
any time while this Agreement remains in effect, a proxy, a consent or power of
attorney with respect to the Shares and (iii) has not entered into any agreement
or knowingly taken any action (nor will enter into any agreement or knowingly
take any action) that would make any representation or warranty of Holder
contained herein untrue or incorrect in any material respect or have the effect
of preventing Holder from performing any of its material obligations under this
Agreement.

 

4.                   Representations and Warranties of Holder. Holder hereby
represents and warrants to the Purchaser and the Company that: (i) Holder is the
beneficial owner of the Shares set forth under Holder’s name on the signature
page hereto, which, at the date of this Agreement and at all times up until the
earlier to occur of (x) the Effective Time and (y) the date of termination of
this Agreement, (A) will be free and clear of all Liens of any nature whatsoever
(other than those imposed by this Agreement, applicable securities Laws or the
Company’s Organizational Documents), and (B) Holder has and will have sole power
to vote or cause to be voted such Shares; (ii) as of the date hereof, Holder
does not own of record or beneficially any shares of outstanding capital stock
of the Company other than the Shares set forth under Holder’s name on the
signature page hereto (excluding shares as to which Holder currently disclaims
beneficial ownership in accordance with applicable Law); (iii) Holder has the
legal capacity, power and authority to enter into and perform all of Holder’s
obligations under this Agreement; (iv) this Agreement has been duly and validly
executed and delivered by Holder and constitutes a valid and binding agreement
of Holder, enforceable against Holder in accordance with its terms, subject to
(x) laws of general application relating to bankruptcy, insolvency and the
relief of debtors and (y) rules of law governing specific performance,
injunctive relief and other equitable remedies; and (v) none of the execution
and delivery of this Agreement by Holder, the performance of its obligations
hereunder or the consummation by it of the transactions contemplated hereby
shall (A) result in, or give rise to, a violation or breach of or a default
under any of the terms of any Contract or obligation to which Holder is a party
or by which Holder or any of the Shares may be bound, or (B) violate any
applicable Law or Order, except in each case of clauses (A) and (B) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

5.                   Miscellaneous.

 

(a)                   Termination. Notwithstanding anything to the contrary
contained herein, this Agreement shall automatically terminate, and none of the
Purchaser, the Company or Holder shall have any rights or obligations hereunder,
upon the earliest to occur of (i) the mutual written consent of the Purchaser,
the Company and Holder, (ii) the Effective Time (following the performance of
the obligations of the parties hereunder required to be performed at or prior to
the Effective Time), and (iii) the date of termination of the Merger Agreement
in accordance with its terms. The termination of this Agreement shall not
prevent any party hereunder from seeking any remedies (at law or in equity)
against another party hereto or relieve such party from liability for such
party’s breach of any terms of this Agreement. Notwithstanding anything to the
contrary herein, the provisions of this Section 5(a) shall survive the
termination of this Agreement. 

 

(b)                Fiduciary Duties. Notwithstanding anything in this Agreement
to the contrary: (i) Holder makes no agreement or understanding herein in any
capacity other than solely in Holder’s capacity as a beneficial owner of the
Shares; and (ii) nothing in this Agreement shall be construed to limit or affect
Holder, or any Affiliate or designee of Holder, in any other capacity (including
as an officer of the Company or as a member of the Company’s board of directors
in acting in his or her capacity as an officer or director of the Company) or in
exercising his or her fiduciary duties and responsibilities as an officer of the
Company or as a member of the Company’s board of directors.

 



4



 

(c)                   Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of Holder are personal to Holder and may not be assigned,
transferred or delegated by Holder at any time without the prior written consent
of the Purchaser and the Company, and any purported assignment, transfer or
delegation without such consent shall be null and void ab initio. Each of the
Company and the Purchaser may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder.

 

(d)                   Third Parties. Nothing contained in this Agreement or in
any instrument or document executed by any party in connection with the
transactions contemplated hereby shall create any rights in, or be deemed to
have been executed for the benefit of, any person that is not a party hereto or
thereto or a successor or permitted assign of such a party.

 

(e)                   Governing Law; Jurisdiction. This Agreement and any
dispute or controversy arising out of or relating to this Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the conflict of law principles thereof. All Actions arising
out of or relating to this Agreement shall be heard and determined exclusively
in any state or federal court located in New York, New York (or in any appellate
courts thereof) (the “Specified Courts”). Each party hereto hereby (i) submits
to the exclusive jurisdiction of any Specified Court for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto
and (ii) irrevocably waives, and agrees not to assert by way of motion, defense
or otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to
in Section 5(g). Nothing in this Section 5(d) shall affect the right of any
party to serve legal process in any other manner permitted by applicable law.

 

(f)                    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5(e).

 



5



 

(g)                   Interpretation. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) the term “including” (and with
correlative meaning “include”) shall be deemed in each case to be followed by
the words “without limitation”; (iii) the words “herein,” “hereto,” and “hereby”
and other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular section or other subdivision of
this Agreement; and (iv) the term “or” means “and/or”. The parties have
participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

(h)                  Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the Purchaser, to:

 

Tenzing Acquisition Corp.
250 W. 55th St., Suite 13D
New York, NY 10019
Attn: Rahul Nayar, CEO

Telephone No.: (212) 710-5220
Email: rnayar@shreecap.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Barry I. Grossman, Esq.

  Matthew A. Gray, Esq.

Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com

   mgray@egsllp.com

 

If to the Company, to:

 

Reviva Pharmaceuticals, Inc.
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attn: Laxminarayan Bhat
Facsimile No.: (408) 904-6270
Telephone No.: (408) 501-8881
Email: lbhat@revivapharma.com

 

with a copy (which will not constitute notice) to:

 

Lowenstein Sandler LLP
One Lowenstein Drive

Roseland, New Jersey 07068
Attn: Steven M. Skolnick, Esq.
Facsimile No.: (973) 597-2477
Telephone No.: (973) 597-2476
Email: sskolnick@lowenstein.com

If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and the Purchaser (and each of their
copies for notices hereunder).    

(i)                    Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Purchaser, the Company and
the Holder. No failure or delay by a party in exercising any right hereunder
shall operate as a waiver thereof. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

 



6



 

(j)                    Severability. In case any provision in this Agreement
shall be held invalid, illegal or unenforceable in a jurisdiction, such
provision shall be modified or deleted, as to the jurisdiction involved, only to
the extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

 

(k)                   Specific Performance. Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by Holder, money damages will be inadequate
and the Company and the Purchaser will have not adequate remedy at law, and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by Holder in accordance with
their specific terms or were otherwise breached. Accordingly, the Company and
the Purchaser shall be entitled to an injunction or restraining order to prevent
breaches of this Agreement by Holder and to enforce specifically the terms and
provisions hereof, without the requirement to post any bond or other security or
to prove that money damages would be inadequate, this being in addition to any
other right or remedy to which such party may be entitled under this Agreement,
at law or in equity.

 

(l)                 Expenses. Each party shall be responsible for its own fees
and expenses (including the fees and expenses of investment bankers, accountants
and counsel) in connection with the entering into of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby; provided, that in the event of any Action
arising out of or relating to this Agreement, the non-prevailing party in any
such Action will pay its own expenses and the reasonable documented
out-of-pocket expenses, including reasonable attorneys’ fees and costs,
reasonably incurred by the prevailing party.

 

(m)              No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship among Holder, the Company and the
Purchaser, and is not intended to create, and does not create, any agency,
partnership, joint venture or any like relationship among the parties hereto or
among any other Company shareholders entering into voting agreements with the
Company or the Purchaser. Holder is not affiliated with any other holder of
securities of the Company entering into a voting agreement with the Company or
the Purchaser in connection with the Merger Agreement and has acted
independently regarding its decision to enter into this Agreement. Nothing
contained in this Agreement shall be deemed to vest in the Company or the
Purchaser any direct or indirect ownership or incidence of ownership of or with
respect to any Shares.

 

(n)                   Further Assurances. From time to time, at another party’s
request and without further consideration, each party shall execute and deliver
such additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 



7



 

(o)                   Entire Agreement. This Agreement (together with the Merger
Agreement to the extent referred to herein) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Purchaser or any of the obligations of Holder under
any other agreement between Holder and the Purchaser or any certificate or
instrument executed by Holder in favor of the Purchaser, and nothing in any
other agreement, certificate or instrument shall limit any of the rights or
remedies of the Purchaser or any of the obligations of Holder under this
Agreement.

 

(p)                   Counterparts; Facsimile. This Agreement may also be
executed and delivered by facsimile or electronic signature or by email in
portable document format in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



8



 



IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

   

  The Purchaser:           TENZING ACQUISITION CORP.                     By: /s/
Rahul Nayar       Name: Rahul Nayar     Title: Chief Executive Officer          
  The Company:           REVIVA PHARMACEUTICALS, INC.                     By:
/s/ Laxminarayan Bhat       Name: Laxminarayan Bhat     Title: Chief Executive
Officer  

 

 

{Signature Page to Voting Agreement}

 







 

Holder:

  

/s/ Laxminarayan Bhat  

Name: Dr. Laxminarayan Bhat  

 

 

Number and Type of Shares:   __________ shares of Company Common Stock  
__________ shares of Series 1 Preferred Stock   __________ shares of Series 2
Preferred Stock   __________ shares of Series 3 Preferred Stock   __________
shares of Series 4 Preferred Stock

 

Address for Notice:  

 

Address:            

 

            Facsimile No.:           Telephone No.:         Email:    

 



{Signature Page to Voting Agreement}



 







 